Citation Nr: 1104351	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1969 to February 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision of the Phoenix, Arizona RO.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

In his substantive appeal received in September 2007, the Veteran 
requested a Board hearing at the RO.  He was scheduled for a 
Travel Board hearing in February 2010, which he requested be 
postponed.  He was next scheduled for a Travel Board hearing in 
June 2010, which he again requested be postponed in order to 
allow him time to gather outstanding treatment records.  He was 
then scheduled for a videoconference Board hearing in July 2010.  
In a statement received June 16, 2010 by the RO, the Veteran 
again requested that his hearing be scheduled for a later date so 
that he could continue trying to gather treatment information.  

The RO did not respond to the Veteran's latest request to 
reschedule, which was received approximately 3 weeks prior to the 
July 2010 videoconference hearing date; this lack of response is 
a due process violation, as the Veteran did not at any time 
withdraw his hearing request.  The Veteran is entitled to a 
hearing on appeal (38 C.F.R. § 20.700), and his request must be 
honored.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
personal hearing before a traveling Veteran's 
Law Judge at the Phoenix RO or, in the 
alternative if he so desires, a videoconference 
hearing before the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


